Citation Nr: 1637640	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-36 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a left ankle and foot injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1981 to November 1981 in the United States Army and active duty from April 1982 to September 1983 in the United States Marine Corps.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2014, the Board remanded the Veteran's claim.  The Veteran's appeal has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2014, the Board remanded this claim in order for a VA medical opinion to be obtained as to the etiology of the Veteran's current left foot and ankle disability, to include pes planus.  In addressing the etiology of the Veteran's disability, the VA examiner was specifically directed to address the Veteran's statements of record pertaining to his reports of continuous pain since service and his frequent complaints of pain and numbness in VA treatment records.  If the examiner rejected the Veteran's reports, the examiner was to provide reasons for doing so.    

Pursuant to the March 2014 Board remand, the Veteran's claims folder was forwarded to a VA medical professional for an opinion as to the etiology of the Veteran's left foot and ankle disability.  The Board notes that this VA examiner provided an examination of the Veteran in July 2011.  After review of the Veteran's medical history, the VA examiner concluded that the Veteran's current diagnosis of left foot strain with tibial dysfunction and pes planus is less likely than not related to service.  The examiner's rationale for her conclusion was based on her finding that while the Veteran was treated for an ankle strain in March 1983 in service, there was no evidence of re-treatment of the ankle during service and no postservice documentation of an ankle condition until 2008, which was 25 years after the Veteran was discharged from service.  The examiner also noted that the Veteran had a podiatry consultation in 2001 at which time no left foot or ankle condition was identified.  

The Board finds that the April 2014 VA examiner's rationale is inadequate for evaluation purposes.  Specifically, the VA examiner did not address the lay statements discussed above which indicated that the onset of the Veteran's left foot and ankle disability was during service.  The Board finds that these lay statements are of probative value as they document a history of foot and ankle symptoms dating back to the Veteran's service.  The Board also notes that in not addressing the Veteran's lay statements, the VA examiner did not specifically reject any of the Veteran's statements.  Therefore, the Board finds that remand of the left foot and ankle claim is warranted in order to obtain a medical opinion that addresses the etiology of the Veteran's left foot and ankle disability to include pes planus in light of the lay statements of record that document foot and ankle symptoms dating back to service.    

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the July 2011/April 2014 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion as to the etiology of the Veteran's left foot and ankle disability.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner is asked to state an opinion as to whether it is at least as likely that the Veteran's diagnosed left foot and ankle disabilities, to include pes planus manifested during, or as a result of, active service. 

Assume the Veteran did not have pes planus upon entry into service.  The opinion must consider and address the Veteran's reports of continuous pain since service and his frequent complaints of pain and numbness in VA treatment records.  See, e.g., VBMS, document labeled Notice of Disagreement, receipt date 1/11/2010).

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




